Title: From Thomas Jefferson to Charles Thomson, 20 September 1787
From: Jefferson, Thomas
To: Thomson, Charles



Dear Sir
Paris Sep. 20. 1787.

Your favor of April 28. did not come to my hands till the 1st. inst. Unfortunately the boxes of plants, which were a day too late to come by the April packet, missed the packet of June 10. also, and only came by that of July 25. They are not yet arrived at Paris, but I expect them daily. I am sensible of your kind attention to them, and that as you were leaving New York you took the course which bade fair to be the best. That they were forgotten in the hands in which you placed them, was probably owing to much business and more important. I have desired Mr. Madison to refund to you the money you were so kind as to advance for me. The delay of your letter will apologize for this delay of the repaiment. I thank you also for the extract of the letter you were so kind as to communicate to me on the antiquities found in the Western country. I wish that the persons who go thither would make very exact descriptions of what they see of that kind, without forming any theories. The moment a person forms a theory, his imagination sees in every object only the traits which favor that theory. But it is too early to form theories on those antiquities. We must wait with patience till more facts are collected. I wish our philosophical society would collect exact descriptions of the several monuments as yet known, and insert them naked in their transactions, and continue their attention to those hereafter to be discovered. Patience and observation may enable us in time to solve the problem whether those who formed the scattering monuments in our Western country, were colonies sent off from Mexico, or the founders of Mexico itself? Whether both were the descendants or the progenitors of the Asiatic red men. The Mexican tradition mentioned by Dr. Robertson is an evidence, but a feeble one, in favor of the one opinion. The number of languages radically different, is a strong evidence in favor of the contrary one. There is an American of the name of Ledyard, he who was with Capt. Cook on his last voiage and wrote an account of that voiage, who is gone to Petersburg, from thence he was to go to Kamschatka, to cross over thence to the Northwest coast of America, and to penetrate  through the main continent to our side of it. He is a person of ingenuity and information. Unfortunately he has too much imagination. However, if he escapes safely, he will give us new, various, and useful information. I had a letter from him dated last March, when he was about to leave St. Petersburgh on his way to Kamschatka.
With respect to the inclination of the strata of rocks, I had observed them between the Blue ridge and North Mountain in Virginia to be parallel with the pole of the earth. I observed the same thing in most instances in the Alps between Nice and Turin: but in returning along the precipices of the Appennines where they hang over the Mediterranean, their direction was totally different and various; and you mention that in our Western country they are horizontal. This variety proves they have not been formed by subsidence as some writers of theories of the earth have pretended, for then they should always have been in circular strata, and concentric. It proves too that they have not been formed by the rotation of the earth on it’s axis, as might have been suspected had all these strata been parallel with that axis. They may indeed have been thrown up by explosions, as Whitehurst supposes, or have been the effect of convulsions. But there can be no proof of the explosion, nor is it probable that convulsions have deformed every spot of the earth. It is now generally agreed that rock grows, and it seems that it grows in layers in every direction, as the branches of trees grow in all directions. Why seek further the solution of this phaenomenon? Every thing in nature decays. If it were not reproduced then by growth, there would be a chasm.—I remember you asked me in a former letter whether the steam mill in London was turned by the steam immediately, or by the intermediate agency of water raised by the steam. When I was in London, Boulton made a secret of his mill. Therefore I was permitted to see it only superficially. I saw no waterwheels, and therefore supposed none. I answered you accordingly that there was none. But when I was at Nismes, I went to see the steam mill there, and they shewed it to me in all it’s parts. I saw that their steam raised water, and that this water turned a wheel. I expressed my doubts of the necessity of the inter-agency of water, and that the London mill was without it. But they supposed me mistaken; perhaps I was so; I have had no opportunity since of clearing up the doubt.
We are here on the eve of great events. The contests in Holland seemed to render war probable. But it has actually begun in another quarter, between the Turks and Russians. The desertion of antient  friends by the king of Prussia seems to render it necessary for them to seek new connections. New ones offer themselves, and I really suppose the offer will be accepted. A confederacy between France and the two empires may give law to the world. If it takes place the patriots of Holland will be saved, and the Turks expelled Europe. Constantinople, it is thought, will fall to the Empress of Russia, who, it is said, does not mean it as a dependance on her empire, but to make a separate kingdom of it for a younger son. Thus we may live to see the Greeks re-established as a people, and the language of Homer again a living language. Little will be wanting to amend the modern into antient Greek. It is whispered that the Mediterranean islands and Egypt would suit France well, the latter as the means of drawing the trade of the East Indies through the Red sea. Learning and civilisation will gain by the success of these projects, but it is first to be doubted whether they are seriously proposed, and then whether they may not be baffled by some event too small to be foreseen.
I had a letter from Mr. Churchman, but not developing his plan of knowing the longitude fully. I wrote him what was doubted about it so far as we could conjecture what it was.
I am with very great & sincere esteem Dear Sir Your friend & servant,

Th: Jefferson

